Citation Nr: 0925162	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO. 08-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1941 through 
February 1946, and November 1950 through February 1952. 
Evidence of record also shows that he served in the National 
Guard from June 1938 to October 1940 and for some years after 
his second discharge from active duty.  Service records make 
clear that he had active service in the European Theater with 
the 343 Field Artillery Battalion.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical evidence does not establish that the 
Veteran's currently diagnosed bilateral hearing loss as 
likely as not manifested during service, or as a result of 
noise exposure, or as a result of any other aspect of the 
Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral 
hearing loss. For service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

In cases for hearing loss, a current disability is 
specifically defined by VA regulation. Under 38 C.F.R. § 
3.385, medical evidence of current hearing loss requires a 
showing that the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or that the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Competent medical evidence meeting these criteria 
must be in the claims folder to establish a current hearing 
loss disability before service connection can be granted. The 
VA examination report in this case shows a current hearing 
loss disability as defined by VA regulation.

On the authorized audiological evaluation in December 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
60
LEFT
15
30
40
80
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 52 percent in the left ear.

These results clearly support the finding that the Veteran 
has current bilateral hearing loss as defined by VA 
regulation. 38 C.F.R. § 3.385. The question becomes whether 
this disability manifested in service, or, in this case, 
whether noise exposure during service caused the current 
hearing loss.

A review of the Veteran's service treatment records reveals 
that his hearing was within normal limits, as defined by VA 
regulations set forth above, throughout his entire active 
duty period. See December 1944, October 1950, March 1952, and 
November 1958. In fact, the Veteran does not contend that his 
hearing loss initially manifested in service. Nonetheless, 
service connection may be granted for hearing loss diagnosed 
after discharge if all the evidence establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d). The 
Veteran contends that his hearing loss is due to noise 
exposure during service.

The entirety of the medical evidence in this matter was 
reviewed by the Board. The first indication of the Veteran's 
hearing loss in the medical records is found in the private 
audiological report, which accompanied the Veteran's August 
2007 claim. See March 1998 report from Huntsville Hearing Aid 
Center. There is no indication in that report as to the cause 
of any hearing loss experienced by the Veteran at that time. 
VA outpatient records between 2001 and 2006 were also 
reviewed. It is clear to the Board that the Veteran was 
receiving hearing aids from VA, but there is no indication in 
the outpatient reports that the cause of hearing loss was 
acoustic trauma in service.

Because there is evidence of in-service noise exposure, as 
well as evidence of a current disability, the RO ordered a VA 
examination to determine the nature and etiology of any 
hearing loss disability. In December 2007, a VA examiner 
reviewed the claims folder, physically examined the Veteran, 
and provided the audiological results noted above. The 
examiner considered the Veteran's history of military noise 
exposure, which "was significant for artillery and serving 
as a battery officer where he was around howitzers, bazookas 
and other loud gunfire without the use of hearing protection 
devices."  Despite the noise exposure, the Veteran's normal 
in-service audio examinations, including normal audiometric 
testing for the separation examination, caused the examiner 
to opine that "it is not likely that military noise exposure 
caused" the Veteran's hearing loss. The Board notes that 
more than forty-five years passed between the Veteran's 
separation from service and the first notation of hearing 
loss in the medical records.   The claims folder contains no 
competent medical evidence that rebuts this statement.  

While the Board appreciates the Veteran's belief that his 
current hearing loss is related to his noise exposure in 
service, such a suggestion by either the Veteran or his 
representative is not sufficient medical evidence of such a 
nexus. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). Competent medical 
evidence of a nexus is required for service connection. In 
this case, the only competent medical evidence discussing the 
etiology of the Veteran's hearing loss is against the 
Veteran's claim.

Without competent medical evidence establishing that it is as 
likely as not that the Veteran's current bilateral hearing 
loss is a result of his active service, there are no grounds 
upon which to grant service connection. The evidence is not 
in equipoise, and the Veteran's claim must be denied.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claims 
suggests that the preponderance of the evidence is against 
the Veteran's claims, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim for entitlement to service 
connection for bilateral hearing loss. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

VA sent the Veteran a letter in October 2007 informing him of 
the evidence necessary to establish service connection. The 
Veteran was notified of what was necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf. Thus, this letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2008). The October 
2007 letter also informed the Veteran of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, and his post-
service private and VA treatment records have been associated 
with the claims folder. He was afforded a VA audio 
examination and the December 2007 examination report is 
included in the claims folder.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


